Citation Nr: 0632860	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-25 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a perforated right 
ear drum.  

2.  Entitlement to service connection for hearing loss of the 
right ear.  

3.  Whether the veteran has submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for a fungal infection of the bilateral ear.  


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  

In October 2002, the RO denied the claim of entitlement to 
service connection for bilateral hearing loss and determined 
that the veteran had not submitted new and material evidence 
to reopen the finally decided claim of entitlement to service 
connection for a fungus infection of the ears.  

The Board points out that the October 2002 rating decision 
did not include a discussion of the issue of entitlement to 
service connection for perforation of the right ear drum.  
However, the RO issued a Statement of the Case (SOC) on the 
issue of entitlement to service connection for bilateral 
hearing loss, the issue of entitlement to service connection 
for perforation of the right eardrum, and on the issue of 
whether the veteran has submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a fungal infection of the bilateral ear.  

The Board points out that while the RO did not provide the 
veteran with a rating decision on the issue of entitlement to 
service connection for a perforated right ear drum, a review 
of the record clearly indicates that this issue is properly 
before the Board, as the veteran received a SOC on the issue 
and he filed a timely Substantive Appeal on the issue.  The 
RO's action and the veteran's action brought the issue under 
the jurisdiction of the Board.

In July 2005, the RO granted the claim of entitlement to 
service connection for hearing loss of the left ear and 
assigned a noncompensable rating, effective February 2002.  
The claim of entitlement to service connection for right ear 
hearing loss remains on appeal before the Board.  

A review of the veteran's Substantive Appeal shows that he 
requested a Travel Board hearing.  The record shows that the 
RO assisted the veteran by scheduling him for a hearing and 
he was informed of the date of the scheduled hearing by 
correspondence dated in May 2006.  He was also reminded of 
the scheduled Travel Board hearing by correspondence dated in 
July 2006.  The veteran failed to appear for the scheduled 
hearing.  Therefore, the Bord finds that additional 
development with regard to the veteran's request for a 
hearing is unnecessary and that the duty to assist the 
veteran in this regard has been satisfied.  


FINDINGS OF FACT

1.  The record does not include medical evidence, which 
demonstrates that the veteran is currently diagnosed as 
having a perforated right ear drum.  

2.  The record includes evidence which demonstrates that the 
veteran is currently diagnosed as having severe hearing loss 
of the right ear; however, the record does not include 
evidence of a medical opinion which tends to establish a 
relationship between a current diagnosis of right ear hearing 
loss and the veteran's period of service.  

3.  In December 1946, the RO denied the claim of entitlement 
to service connection for a fungal infection of the bilateral 
ear; this decision is final.  

4.  The evidence submitted subsequent to the RO's December 
1946 rating decision is not both new and material to the 
claim of entitlement to service connection for a fungal 
infection of the ears, as the new evidence received 
subsequent to the December 1946 decision does not include 
evidence demonstrating that the veteran is currently 
diagnosed as having a fungal infection of the ears.  


CONCLUSIONS OF LAW

1.  A perforated right ear drum was not incurred in or 
aggravated by the veteran's period of service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).  

2.  Hearing loss of the right ear was not incurred in or 
aggravated by the veteran's period of service, nor may 
service connection be presumed.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 
3.307, 3.309 (2006).  

3.  The RO's December 1946 decision, which denied the claim 
of service connection for fungal infection of the ears, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.1103 (2006).  

4.  New and material evidence has not been submitted to 
reopen the finally decided claim of entitlement to service 
connection for a fungal infection of the ears.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  This notice should be provided prior to the initial 
unfavorable RO decision.  Pelegrini, supra.  

In August 2002, prior to the RO's initial unfavorable 
decision, the veteran was provided with correspondence 
(notice letter) that essentially notified him of the 
information required by 38 U.S.C. § 5103 and 38 C.F.R. 
§ 3.159(b).  He was provided with similar information again 
in July 2004.  In view of the foregoing, the Board finds that 
there is no defect with respect to the timing of the receipt 
of the August 2002 notice letter.  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  A review of the 
record shows that the veteran has not been informed of the 
information and evidence that is necessary to establish a 
disability rating and an effective date in the event that the 
claim of entitlement to service connection is granted.  

Despite the failure to provide the veteran with the 
requirements set forth in Dingess, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In this regard, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  Therefore, any question 
as to the assignment of a rating or an effective date is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board notes that VA has satisfied the duty to notify.  
For example, the August 2002 correspondence informed the 
veteran of the information and evidence that is necessary to 
substantiate the claim of entitlement to service connection 
and the claim of whether the veteran submitted new and 
material evidence to reopen the finally decided service 
connection claim, he was informed of his responsibilities to 
submit certain information and evidence to substantiate the 
claims, he was informed of VA's obligation to assist him in 
obtaining certain information and evidence in support of the 
claims, and he was informed of where to send the evidence for 
review, as well as where and how to contact VA in the event 
that he had questions.  He was also told, in essence, to 
submit all evidence he had in his possession that was 
relevant to his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The August 2002 correspondence also notified the veteran that 
he needed to submit new and material evidence to reopen the 
finally decided claim of entitlement to service connection 
for a fungus infection of both ears and informed him of the 
basis of the denial in the final decision.  That is, in 
essence, he was notified that the claim was previously denied 
because he did not submit evidence demonstrating that he is 
currently diagnosed with a chronic bilateral ear infection, 
which was incurred in or aggravated by his period of service.  
See Kent v. Nicholson, No. 04-18, 2006 WL 1320743 (Vet.App). 
March 31, 2006).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate the claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with opportunities to submit 
evidence and argument in support of the claims.  

The Board also finds that VA has also satisfied its duty to 
assist the veteran.  The veteran was afforded VA examinations 
in December 2004 and VA assisted the veteran in obtaining 
private, as well as VA, medical treatment records.  The 
veteran informed the VA that he was in receipt of disability 
benefits from the Social Security Administration (SSA) and 
those records were requested; a negative response was 
received.  The veteran has not identified any records that 
have not been obtained and associated with the claims file.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The veteran maintains that he is entitled to service 
connection for hearing loss in the right ear and entitlement 
to service connection for a perforated right ear drum as a 
result of his service during World War II.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  In 
order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Certain chronic diseases, including organic diseases of the 
nervous system (i.e. sensorineural hearing loss), which 
become manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2006).  

Entitlement to Service Connection for a Perforated Right Ear 
Drum

The veteran claims entitlement to service connection for a 
perforated right ear drum.  A review of the claims file shows 
that the veteran has not asserted any specific contentions as 
to the claim of entitlement to service connection for a 
perforated right ear drum.  The Board reviewed the evidence 
to determine whether the veteran is currently diagnosed as 
having a perforated right ear drum.  

The service medical records do not include evidence of 
perforated right ear drum.  On service enlistment 
examination, dated in April 1943, there was no evidence of 
ear disease.  The service discharge examination report, dated 
in December 1945, shows that the veteran had a history of a 
ear fungus in 1945.  The report did not, however, state that 
the veteran suffered from any ear disease, to include 
evidence of a perforated ear drum.  

The pertinent post-service medical records include a 
September 1991 medical report from J.J. Bellus, M.D; a 
medical report from G. Bell, M.D. at Valley Forge Facial 
Plastic Surgery, dated in July 1991 and September 1993; 
medical reports from L. Feiner, M.D., F.A.C.S. at Valley 
Forge Facial Plastic Surgery, dated from September 1998 to 
October 1999; a November 1998 report from pathologist, D. J. 
DiMarzio, D.O.; medical records from Pottstown Memorial 
Medical Center, dated in September 1991 and November 1998; VA 
medical treatment records, dated from February 2002 to 
February 2005; VA examination reports, dated in December 
2004; and VA Addendums to the December 2004 VA examination, 
dated in January 2005 and May 2005.  

Apparently, the veteran related that he was entitled to 
disability benefits from the Social Security Administration 
(SSA).  The RO requested any existing SSA disability records 
in September 2005.  The response from the SSA indicates that 
after an exhaustive and comprehensive search, the requested 
records were not located.  

The July 1991 medical record from G. Bell, M.D., F.A.C.C.S., 
at Valley Forge Facial Plastic Surgery states that veteran 
was seen for a bloody ear drainage for approximately two 
weeks.  It is noted that the veteran's ear drained off and on 
for many years and that it began around the time of World War 
II.  An evaluation revealed a perforation of the drum.  

The September 1991 operative report from Pottstown Memorial 
Medical Center, shows that the veteran was diagnosed as 
having right chronic otitis media with fibroma of the right 
ear drum and middle ear and stenosis of the ear canal.  He 
underwent modified radical mastoidectomy and canal plasty 
with removal of fibroma of the middle ear and ear drum.  The 
September 1991 pathology report from Pottstown Memorial 
Medical Center shows that the veteran's history was 
significant for chronic ear infections and perforated ear 
drums.  The pre-operative diagnosis was stated as right 
chronic otitis media, perforation of the right tympanic 
membrane.  

The September 1993 medical record from L. Feiner, M.D., 
F.A.C.C.S., at Valley Forge Facial Plastic Surgery states 
that the veteran had chronic perforation of his right ear 
drum which started with an acute severe otitis in June of 
1991.  

The September 1998 medical record from L. Feiner, M.D., 
F.A.C.C.S., at Valley Forge Facial Plastic Surgery states 
that the veteran underwent a right tympanomastoidectomy in 
1991.  It is noted that he had intermittent drainage over the 
last several months.  The October 1998 medical record from L. 
Feiner, M.D., F.A.C.C.S., at Valley Forge Facial Plastic 
Surgery, reveals that the veteran complained of persistent 
drainage for the last several months.  Examination revealed 
polypoid swelling from a perforation of the right tympanic 
membrane with marked granulation tissue.  

The November 1998 report from a pathologist, D. J. DimMarzio, 
D.O., shows that a pre-operative diagnosis was stated as 
chronic otitis media/perforation of the right tympanic and a 
canal plasty of the right ear was performed.  Similarly, the 
medical records from Pottstown Memorial Medical Center reveal 
that the veteran was diagnosed as having stenosis right ear 
canal with thickened polypoid material involving both 
tympanic membranes and posterior canal skin.  

The VA medical treatment records, dated from February 2002 to 
April 2002, show that the veteran complained of hearing 
problems.  On examination of the head, eyes, ears, nose, and 
throat (HEENT), an ear disease was not noted.  

The veteran underwent VA examination on December 13, 2004 for 
evaluation of his complaints of hearing loss.  The veteran's 
service history includes intermittent hazardous noise 
exposure.  On examination, he did not complain of a 
perforated right ear drum.  The examiner did not include 
findings of a perforated right ear drum in the report.  

The December 16, 2004 examination report, in pertinent part, 
shows that the veteran related that following separation from 
service he underwent right exploratory tympanotomy, for the 
purpose of reducing bone growth.  He also related that he had 
noise exposure during his period of service.  On physical 
examination, there were no findings indicating that the 
veteran had a right perforated ear drum.  The examiner 
expressly stated that there was no evidence of a perforated 
right ear drum at the time of the evaluation and that there 
was no evidence of any ear disease.  

The VA medical treatment records, dated through February 
2005, do not reveal complaints or evidence of a perforated 
right ear drum.  These records reveal that the veteran 
complained of a hearing disorder; however, the records do not 
show that he was diagnosed as having a perforated right ear 
drum.  

In view of the foregoing law and regulations, the Board finds 
that there is no evidence which shows that the veteran is 
currently diagnosed as having a perforated right ear drum 
which is related to his period of service.  The service 
medical records do not include evidence of a perforated right 
ear drum.  

The post-service medical records include medical findings of 
a perforated right tympanic membrane in the 1990s, many years 
following the veteran's discharge from service in 1945.  The 
September 1993 medical record from L. Feiner, M.D., 
F.A.C.C.S., at Valley Forge Facial Plastic Surgery appears to 
relate the findings of perforation of the right ear drum to 
an acute severe otitis in June 1991.  As stated above, the 
December 2004 examination report expressly states that there 
is no evidence of a perforated right ear drum.  There is no 
evidence within the claims file which suggest that the 
earlier medical findings of a perforated right ear drum were 
related to his period of service.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from a perforated right 
ear drum which is related to his period of service.  However, 
as a layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In the absence of competent medical evidence showing that the 
veteran has a perforated ear drum or residuals thereof, which 
is related to service, the Board finds that the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 1110 
(West 2002).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim is 
denied.  

Entitlement to Service Connection for Hearing Loss of the 
Right Ear

The veteran maintains that he is entitled to service 
connection for hearing loss in the right ear.  It is his 
contention that at the time of his discharge from service, he 
suffered from a fungal infection of the ear and while the 
evaluation of the ears at discharge from service revealed 
normal hearing, the tests that were used to evaluate hearing 
loss, in his opinion, were essentially inadequate, thereby 
suggesting that his hearing loss went undetected on service 
discharge examination.  (See the September 2003 Substantive 
Appeal.)  

The service medical records do not show that the veteran was 
diagnosed as having hearing loss during his period of 
service.  The report of physical examination and induction 
did not reveal that the veteran's hearing was abnormal.  The 
veteran's report of physical examination, dated in December 
1945, shows that he did not have a disease or defect of the 
ears.  The hearing examination involved a coin click test and 
the results are stated as 20/20.  The examination also 
included a whispered voice test and the results are stated 
15/15.  

The pertinent post-service medical records are listed in 
detail above.  These records show that the veteran has a 
medical history which is significant for surgery of the right 
ear.  (See the Operative Reports from Pottstown Memorial 
Medical Center, dated in September 1991 and November 1998.)

The veteran underwent VA examination on two occasions in 
December 2004.  On VA examination report, dated on December 
13, 2004, the audiologist reported that the pertinent service 
history includes intermittent hazardous noise exposure to 
anti-aircraft fire.  He did not have hearing during the noise 
exposure.  The report shows that the veteran reported that he 
had a history of fungal infection in the ears.  He also 
states he was involved in an automobile accident in October 
2000 and at that time he sustained a head injury.  The report 
also states that the veteran has a history of recreational 
noise exposure in the form of hunting and shooting.  The 
veteran related that he did not wear ear protection when 
hunting; he denied occupational noise exposure.  

On the authorized audiological evaluation in December 13, 
2004 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
75
95
100







The 4 frequency average was 85 decibels.  The speech 
audiometry revealed speech recognition ability of 86 percent 
in the right ear.  

The veteran was diagnosed as having severe hearing loss in 
the right ear.  It is noted that the veteran's hearing 
sensitivity suffered a dramatic increase as compared to 
results in 1992, which may be due to the reported automobile 
accident, and not the reported fungal infection that occurred 
in 1945.  The examiner opined that it is not likely that the 
veteran's hearing loss is due to his infection during his 
period of service.  

The December 16, 2004 VA compensation and pension examination 
note shows that the examiner documented that the claims file 
was not available for review.  The report shows that the 
veteran related a history of fungal infection of the right 
ear.  He related that he underwent right exploratory 
tympanotomy in 1988 and again in 1990 for the purpose of 
reducing bone growth.  He also related that, in 2000, he was 
involved in a severe auto accident.  He reportedly suffered a 
left maxillary fracture and he feels that this hearing is 
worse since the accident, especially on the right.  The 
veteran also related that he was exposed to noise during his 
period of service.  

The examiner reported the findings of the December 13, 2004 
VA audiogram and stated that the veteran suffered from severe 
to profound mixed hearing loss of the right ear.  The veteran 
was diagnosed as having severe to profound right mixed 
hearing loss.  The examiner initially stated that the 
etiology of the mixed hearing loss is uncertain.  The 
examiner sated that it could be a result of or related to the 
reported ear surgery that he had in 1988 and 1990, or it 
could be the  result of a temporal bone fracture, which he 
could possibly have sustained in the auto accident in 2000.  
The examiner concluded that the right ear hearing loss is not 
a result of noise exposure from his period of service.  

In the January 2005 VA Addendum to the December 16, 2004 VA 
compensation and pension examination report, the examiner 
stated that the veteran's report of physical examination at 
the time of his discharge from service consisted of a coin 
click which was normal at 20/20 bilaterally and whispered 
voice which was 15/15 bilaterally.  The examiner reported the 
hearing evaluation results from the induction examination 
report, which consisted of tests results that showed that the 
veteran's hearing was 15/15 in both the left ear and the 
right ear.  The examiner also stated that although the 
hearing tests were normal; the tests are highly inaccurate 
because the tests are incapable of detecting unilateral poor 
high frequency sensorineural hearing loss.  

In the May 2005 VA Addendum to the December 16, 2004 VA 
compensation and pension examination report, the examiner 
stated that with regard to mixed hearing loss of his right 
ear, it is not at least as likely as not that the veteran's 
right hearing loss is related to noise exposure while on 
active duty.  

In view of the foregoing evidence, law, and regulations the 
Board determines that the record does not include evidence of 
a medical opinion which tends to link the diagnosis of right 
ear hearing loss to the veteran's period of service.  In 
fact, the examiner of the December 13, 2004 VA examination 
expressly opined that the right ear hearing loss is not 
related to the claimed in-service fungal infection.  The 
examiner did not relate the right ear hearing loss to the 
veteran's period of service.  The December 16, 2004 VA 
compensation and pension examination report also includes an 
opinion that the right ear hearing loss is not related to the 
veteran's in-service noise exposure.  

The Board carefully reviewed the entire record.  There are no 
post service medical records that contradict the above-
mentioned medical opinions nor is there any evidence which is 
inconsistent with the above-mentioned findings.  The Board 
concludes that while there is post-service evidence of a 
current diagnosis of right ear hearing loss, there is no 
evidence of a medical opinion which tends to link the current 
diagnosis to the veteran's period of service.  

The Board also concludes that presumptive service connection 
is not warranted for the hearing loss in the veteran's right 
ear, as the right ear hearing loss is not characterized as 
sensorineural hearing loss.  Instead, the hearing loss is 
characterized as mixed hearing loss, and this type of hearing 
loss, shown many years after service, is not included in the 
list of chronic diseases subject to presumptive hearing loss.  
See 38 C.F.R. § 3.307, 3.309 (2006).

The Board does not doubt the sincerity of the veteran's 
belief that there is a relationship between the current 
diagnosis of right ear hearing loss and his period of 
service.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for right ear hearing loss.  38 U.S.C.A. § 
1110 (West 2002).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Whether New and Material Evidence has been Submitted to 
Reopen the Finally Decided Claim of Entitlement to Service 
Connection for a Fungal Infection of the Bilateral Ear

In December 1946, the RO denied the claim of entitlement to 
service connection for a fungus infection of both ears.  The 
veteran was notified of the RO's decision; however, he did 
not appeal the denial of service connection.  Therefore, the 
December 1946 decision is final.  In order to reopen the 
finally decided claim of entitlement to service connection 
for a fungus infection, the veteran must submit new and 
material evidence.  

Generally, if new and material evidence is secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  A final decision will be reopened if new and 
material evidence is submitted.  See 38 U.S.C.A. §§ 5103A(f), 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

Note that regulations implementing the VCAA contain an 
amended definition of new and material evidence and rules 
prescribing certain VA duties in the context of an attempt to 
reopen a finally decided claim, which specifically apply to 
claims filed on or after August 29, 2001.  38 C.F.R. §§ 
3.156(a), 3.159(c), 3.159(c)(4)(iii) (2006).  As the 
veteran's claim to reopen was received subsequent to the 
effective date of the new regulations, the Board finds that 
such new regulations and provisions are applicable here.  
Therefore, the claim to reopen will be considered under the 
new regulations, as outlined below.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2006).  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the RO's December 1946 decision, which denied 
the claim of entitlement to service connection for a fungus 
infection of the bilateral ear and which is now final, the 
evidence of record included the veteran's service medical 
records; a Request for Determination of Service Connection 
and Character of Discharge form, dated in November 1946; a 
Report of Treatments Rendered, showing treatment for a fungus 
infection in September 1946; and an Application for 
Outpatient Treatment form, dated in September 1946.  

The service enlistment examination, dated in April 1943 
revealed that there was no evidence of ear disease.  The 
service discharge examination report, dated in December 1945, 
shows that the veteran had a history of a ear fungus in 1945.  
The report did not, however, state that the veteran suffered 
from any ear disease.

In October 1946, it appears that the RO requested the 
veteran's service medical records.  The response indicates 
that the veteran suffered from a fungus infection in both 
ears in March 1945 and that the veteran reported to sick bay 
in July 1945 and November 1945.  It appears that he also 
presented to sick bay in July 1945.  It appears that the 
September 1946 Application Outpatient Treatment form shows 
that the form was filed in order to receive treatment for a 
reported fungus infection of both ears.  The Report of 
Treatments Rendered shows that the veteran received treatment 
for complaints of pain in the ears.  The clinical findings 
revealed fungus of both auditory canals.  The Request for 
Determination of Service Connection and Character of 
Discharge form indicated that the veteran requested treatment 
for a fungus infection of both ears. The form indicates that 
the veteran received treatment or was hospitalized during 
service for in March, July, and November 1945.  

The aforementioned records do not indicate that the veteran's 
post-service complaints of a fungus infection were related to 
his period of service.  The Board observes that prior to the 
December 1946 rating decision, the record shows complaints of 
a fungus infection of the bilateral ear.  There is, however, 
no medical opinion which tends to link the post-service 
findings of a fungal infection of the bilateral ear to his 
period of service.   In December 1946, the RO denied the 
claim of entitlement to service connection on the basis that 
a fungus infection of the bilateral ear was not shown by the 
evidence of record.  

The pertinent evidence of record received subsequent to the 
December 1946 final decision include a September 1991 medical 
report from J.J. Bellus, M.D.; a medical report from G. Bell, 
M.D. at Valley Forge Facial Plastic Surgery, dated in July 
1991 and September 1993; medical reports from L. Feiner, 
M.D., F.A.C.S. at Valley Forge Facial Plastic Surgery, dated 
from September 1998 to October 1999; a November 1998 report 
from pathologist, D. J. DiMarzio, D.O.; medical records from 
Pottstown Memorial Medical Center, dated in September 1991 
and November 1998; VA medical treatment records, dated from 
February 2002 to February 2005; VA examination reports, dated 
in December 2004; and VA Addendums to the December 2004 VA 
examination, dated in January 2005 and May 2005.  

The records received subsequent to the December 1946 final 
decision show that the veteran is not currently diagnosed as 
having a fungal infection of the ears.  In a September 1991 
medical report from J.J. Bellus, M.D. Pottstown Memorial 
Medical Center, it is noted that the veteran has a history of 
chronic ear infections.  

The December 16, 2004 examination report shows that according 
to history provided by the veteran, he developed a fungus 
infection of the right ear during his period of service.  He 
related that the infection initially resolved and then 
reoccurred several times; the last occurrence was over ten 
years ago.  On physical examination, there was no indication 
of any fungus infection.  There was no evidence of any ear 
disease such as a fungus infection.  

The Board carefully reviewed the medical evidence received 
subsequent to the December 1946 decision and finds that while 
there is evidence showing that the veteran has a medical 
history which is significant for ear infections, there is no 
medical evidence which tends to show that the veteran is 
currently diagnosed as having a fungal infection of the ears.  

In view of the foregoing evidence, law and regulations, the 
Board concludes that the requirements for establishing that 
new and material evidence has been submitted to reopen the 
finally decided claim have not been met.  The Board observes 
that the evidence submitted subsequent to the December 1946 
final decision is new to the extent that the evidence was not 
associated with the claims file at the time the RO rendered 
the final decision.  

This new evidence, however, is not material to the veteran's 
claim, that is, the evidence does not demonstrate that the 
veteran is currently diagnosed as having a fungal infection 
of the bilateral ear.  Material evidence would be medical 
evidence showing that the veteran is currently diagnosed as a 
having a fungal infection or residuals thereof which is 
related to service.  In the absence of evidence that tends to 
show that the veteran is diagnosed as having a fungal 
infection of the ears, or residuals thereof, which is related 
to service, the Board finds that the evidence received 
subsequent to the RO's December 1946 final decision is not 
both new and material to the claim of entitlement to service 
connection for a fungal infection bilateral ear.  

The Board does not doubt the sincerity of the veteran's 
belief that he is currently diagnosed as having a fungal 
infection of the bilateral ear, which is related to his 
period of service.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In light of the above, the veteran has not offered a basis to 
reopen the claim of entitlement to service connection for a 
fungal infection of the bilateral ear; therefore, the Board 
will not reopen the claim for review on the merits.  See 
38 U.S.C.A. § 5108 (West 2002).  


ORDER

Entitlement to service connection for a perforated right ear 
drum is denied.  

Entitlement to service connection for hearing loss of the 
right ear is denied.  

New and material evidence has not been received to reopen the 
finally decided claim of entitlement to service connection 
for a fungal infection of the bilateral ear.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


